Citation Nr: 0720916	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
before March 31, 2003, and an initial rating higher than 20 
percent since March 31, 2003, for chondromalacia of the right 
knee with a meniscal tear.  

2. Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1978 to January 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  While on appeal, the RO increased 
the rating for the right knee to 20 percent, effective March 
31, 2003.  

In the substantive appeal, received at the RO in January 
2004, the veteran limited his appeal to the claims for 
increase for the knee disabilities.  He did not perfect an 
appeal on the claim for increase for degenerative disc 
disease of the lumbar spine.  The veteran also did not file a 
notice of disagreement to the rating decision of June 2004 by 
the RO, denying an increase for degenerative disc disease of 
the lumbar spine. 


FINDINGS OF FACT

1. Before March 31, 2003, there was no evidence of limitation 
of right knee flexion or extension or instability; since 
March 31, 2003, there is no evidence of limitation of flexion 
to 45 degrees or extension limited to 10 degrees with 
additional functional loss due to pain on use or slight or 
moderate right knee ligamentous instability. 

2. For the left knee, flexion is limited to 120 degrees and 
extension is normal without additional functional loss due to 
pain on use or instability. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
before March 31, 2003, and an initial rating higher than 20 
percent since March 31, 2003, for chondromalacia of the right 
knee with a meniscal tear have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Codes 5010, 5257, 5259, 5260, 5261 (2006). 

2. The criteria for an initial rating higher than 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.40, 4.45, 4.59, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication, content-
complying VCAA notice on the underlying claims of service 
connection by letter, dated in April 2002. Where, as here, 
the claim of service connection has been granted and a 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim of service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the assigned 
ratings does not trigger additional notice under 38 U.S.C.A. 
§ 5103(a).  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) is no longer applicable in the claims 
for increase.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO obtained service medical records, VA 
records, and private medical records.  The veteran was 
afforded a VA examination.   

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private records disclose that in July 2001 the veteran had 
arthroscopic chondroplasty of the right femoral condyles and 
patellofemoral joint with a cartilage defect.  



VA records disclose that in March and May 2002 the veteran 
complained of knee pain.  For the knees, ranges of motion, 
flexion and extension, were normal.  The ligaments appeared 
intact and there was no swelling.  There was some patellar 
tenderness.  The impression was bilateral chondromalacia of 
the knees. 

On VA examination in November 2003, the veteran reported that 
since his right knee surgery he had continued bilateral knee 
pain which a daily base line of 5 out of 10.  He had flare-
ups, usually on a daily basis, with walking, prolonged 
sitting or standing of greater than 10 to 15 minutes, 
climbing down stairs, and at night time.  His pain caused 
some sleep disturbance but this was helped to some extent by 
medication.  He experience right posterior swelling and pain 
on a frequent basis.  For relief he took nonsteroidal anti-
inflammatory medication, rested, and elevated his legs.  Past 
cortisone injections had not been helpful.  He described his 
flare-ups of knee pain as being like a piece of glass slicing 
through his knee. 

On physical examination there was no erythema of either knee.  
There was a 3 cm. nontender area of induration with firmness 
but no bogginess on the lateral aspect of the right knee.  
There was no swelling or defect of the left knee.  There was 
good patellar tracking, bilaterally, but there was crepitus, 
bilaterally.  

Flexion of each knee was to 120 degrees, both actively and 
with repetition.  Extension was to 0 degrees, bilaterally.  
The medial and lateral collateral ligaments of each knee were 
stable in a neutral position and in 30 degrees of flexion.  
Anterior and posterior drawer's tests were negative.  
McMurray's tests were negative.  

X-rays revealed very minimal joint space narrowing, medially, 
of the each knee which was not accentuated significantly with 
weight-bearing on the right knee but was accentuated with 
weight-bearing on the left knee.  The radiological impression 
was minimal degenerative changes of each knee.  

An MRI of the right knee revealed findings consistent with a 
tear of the posterior horn as well as the body and anterior 
horn of the lateral meniscus but no evidence of a tear of the 
medial meniscus.  

There was moderate joint effusion and post operative and/or 
active chondromalacic changes of the medial femoral condyle 
overlying the apical portion of and just anterior to the 
posterior horn.  There was a large area of post operative 
and/or active chondromalacic changes of the lateral femoral 
condyle overlying and anterior to the posterior horn.  There 
was a moderate sized Baker's cyst.  

Rating Criteria 

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes in VA's Schedule for Rating Disabilities. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

In assigning an initial rating, following the initial grant 
of service connection, separate ratings for separate periods 
of time based on facts found may be assigned, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Knee Disabilities 

Chondromalacia is rated by analogy to traumatic arthritis, 
which is rated on the basis limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. DCs 5010, 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, 


swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Arthritis and instability of the knee may be rated separately 
under DC 5003 and 5257.  And a separate rating may be 
assigned for limitation of flexion or extension under DC 5260 
and DC 5261, respectively.

Under DC 5257, a 10 percent rating is assigned for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.

Under DC 5260, limitation of flexion to 60 degrees is 
noncompensable, flexion limited to 45 degrees is 10 percent 
disabling, and flexion is limited to 30 degrees is 20 percent 
disabling.

Under DC 5261, limitation of extension to 5 degrees is 
noncompensable. Extension limited to 10 degrees is 10 percent 
disabling, and extension limited to 15 degrees is 20 percent 
disabling. Extension limited to 20 degrees is 30 percent 
disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Right Knee 

Before March 31, 2003, there was no evidence of slight or 
moderate right knee ligamentous instability and range of 
motion was normal without additional functional loss due to 
pain.  While the veteran complained of intermittent swelling, 
no swelling was found on VA examination and range of motion 
was normal and the ligaments were intact.  For these reasons, 
the criteria for an initial rating higher than 10 percent 
before March 31, 2003, have not been met.  



Since March 31, 2003, there was no evidence of slight or 
moderate right knee ligamentous instability, limited motion, 
either flexion limited to 45 degrees or  extension limited to 
10 degree, or additional functional loss due to pain on use.  
For these reasons, the criteria for an initial rating higher 
than 20 percent before March 31, 2003, have not been met.

Left Knee

For the left knee, flexion is limited to 120 degrees, the 
criteria for a separate 10 percent rating for limitation of 
flexion under Diagnostic Code 5260, that is, flexion limited 
to 45 degrees is not shown, considering 38 C.F.R. § 4.40, 
4.45, and 4.59.

Extension is to 0 degrees, which is normal, and does not more 
nearly approximate or equate to extension limited to 10 
degrees, the criteria for a separate 10 percent rating under 
Diagnostic Code 5261, considering 38 C.F.R. § 4.40, 4.45, and 
4.59.

And a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of ligament laxity or instability.

For these reasons, the preponderance of the evidence is 
against the claims for initial higher ratings for the right 
and left knee disabilities during the appeal period, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Extra-Schedular Rating 

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the evidence does not indicate the presence of frequent 
periods of hospitalization or marked interference with 
employment as to render impractical the application of the 
regular schedular standards to warrant referral for an extra-
schedular rating.




ORDER

An initial rating higher than 10 percent before March 31, 
2003, and an initial rating higher than 20 percent since 
March 31, 2003, for chondromalacia of the right knee with a 
meniscal tear is denied.  

An initial rating higher than 10 percent for chondromalacia 
of the left knee is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


